


Exhibit 10.31

 

AMENDMENT TO

LAWSON SOFTWARE, INC.

2001 STOCK INCENTIVE PLAN

(Adopted July 10, 2008, to allow for the grant of restricted stock units)

 

Pursuant to Section 13(a) of the Lawson Software, Inc. 2001 Stock Incentive
Plan, the Board of Directors of Lawson Software, Inc. has approved the following
amendment to the 2001 Stock Incentive Plan (the “2001 Plan”), effective July 10,
2008, under which Section 5 of the 2001 Plan is deleted in its entirety and
replaced with the following new Section 5, which allows for restricted stock
grants or awards of restricted stock units (“RSUs”) within the same overall
limitations on the number of Shares under Section 2 of the 2001 Plan. 
Capitalized terms that are not defined in this Amendment shall have the same
respective meanings as described in the 2001 Plan.

 

Amendment

 

Section 5 of the 2001 Plan is deleted in its entirety and replaced with the
following new Section 5:

 

Section 5.  Grants of Restricted Stock or Restricted Stock Units.

 

(a)           Grants of Shares of restricted stock or restricted stock units
(“RSUs”), convertible into Shares of Common Stock, may be made under this Plan
for such number of Shares as the Committee shall determine.  Shares of
restricted stock or RSUs shall be subject to such restrictions as the Committee
may impose (including, without limitation, a waiver by the recipient of the
restricted stock of the right to vote or to receive any dividend or other right
or property with respect thereto), which restrictions may lapse separately or in
combination at such time or times, in such installments or otherwise as the
Committee may deem appropriate.  Each restricted stock award or RSU award shall
be set forth in an agreement setting forth the terms of such award.

 

(b)           Except as otherwise determined by the Committee, upon termination
of employment or other service (as determined under criteria established by the
Committee) during the applicable restriction period, all Shares of restricted
stock at such time subject to restriction, and all RSUs at such time not
converted into Common Stock, shall be forfeited and reacquired by the Company;
provided, however, that the Committee may, when it finds that a waiver would be
in the best interest of the Company, waive in whole or in part any or all
remaining restrictions with respect to Shares of restricted stock or an RSU.

 

(c)           At the time of a restricted stock award, a certificate
representing the number of Shares awarded thereunder shall be registered in the
name of the grantee.  The certificate shall be held by the Company or any
custodian appointed by the Company for the account of the grantee subject to the
terms and conditions of this Plan, and shall bear an appropriate legend
referring to the terms, conditions and restrictions applicable to such
restricted stock.  The grantee shall not be entitled to delivery of the stock
certificate until the expiration of the restricted period and the fulfillment of
any other restrictive conditions set forth in the restricted stock agreement
with respect to such Shares.  Unless the Committee determines otherwise and the
determination is set forth in the restricted stock award agreement, the grantee
shall have all rights of a stockholder with respect to the Shares, including the
right to receive dividends and the right to vote such Shares, subject to the
provisions of this Plan, including those with respect to forfeiture of the
Shares and restrictions on the transfer or pledge of the Shares.  Any Shares,
any other securities of the Company and any other property (except for cash
dividends) distributed with respect to the Shares subject to restricted stock
awards shall be subject to the same restrictions, terms and conditions as such
restricted Shares.  No underlying Shares of an RSU shall be issued or delivered
unless and until the RSU is no longer subject to the applicable restrictions
described in the RSU award.

 

--------------------------------------------------------------------------------


 

(d)           At the end of the restricted period and provided that any other
restrictive conditions of the restricted stock award or RSU award are met, or at
such earlier time as otherwise determined by the Committee, all restrictions set
forth in the agreement relating to the restricted stock award, the RSU award or
in this Plan shall lapse as to the restricted Shares subject thereto.  Upon
payment by the grantee to the Company of any withholding tax required to be
paid, a stock certificate for the appropriate number of Shares, free of the
restrictions and the restricted stock legend, shall be delivered to the grantee
or his or her beneficiary or estate, as the case may be.

 

(e)           Restricted stock grants and RSU grants shall be granted for no
cash consideration or for such minimal cash consideration as may be required by
applicable law.

 

(f)            Within 30 days after a recipient is granted a restricted stock
award, the Company, if the recipient so elects, will prepare and file, and the
recipient will sign, an effective election with the Internal Revenue Service
under Section 83(b) of the Code relative to the Shares granted.

 

2

--------------------------------------------------------------------------------
